IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             :   No 2047 Disciplinary Docket No. 3
                                             :
KENNETH A. WISE                              :   Board File No. C3-14-92
                                             :
                                             :   (Social Security Administration, R-11-13-
                                             :   001)
                                             :
                                             :   Attorney Registration No. 16142
                                             :   (Mifflin County)



                                          ORDER



PER CURIAM:



                                   th
              AND NOW, this 17          day of September, 2014, Kenneth A. Wise having

been disqualified from the practice of law before the Social Security Administration by

Notice of Decision of Disqualification entered October 18, 2013; the said Kenneth A.

Wise having been directed on May 16, 2014, to inform this Court of any claim he has

that the imposition of the comparable discipline in this Commonwealth of suspension for

a period of one year and one day would be unwarranted and the reasons therefor; and

upon consideration of the responses filed, it is

              ORDERED that Kenneth A. Wise is suspended from the practice of law in

this Commonwealth for a period of one year and one day and he shall comply with all

the provisions of Rule 217, Pa.R.D.E.